 In the Matter of SHAWNEE MILLING' COMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL 886 (AFL)Case No. R-5608.-Decided July 14,1943Abernathy & Abernathy,byMr. G. C. Abernathy,of Shawnee,Okla., for the Company.Mr. A. D. Baugh,of Oklahoma City, Okla., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Teamsters,'Chauffeurs, Warehousemen and Helpers of America, Local 886 (AFL),herein called the Union, alleging that a question affectingcommercehad arisen concerning the representation of employees of ShawneeMilling Company, Shawnee, Oklahoma, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Robert F. Proctor, Trial Examiner. Saidhearing was held at Shawnee, Oklahoma, on June 25, 1943.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicialerror and are'hereby affirmed.All parties were afforded opportunity to file briefswith the Board.At the hearing the Company moved that the Union's petition bedismissed on the grounds that the unit requested was improperbecausetoo small, and that the Company had no opportunity to check themanner in which designation cards were obtained by the Union.The motion is hereby denied as being without merit.Upon the entire record in the case,, the Board makes the following:'On July1, 1943,the parties entered into a stipulationcorrectingerrors in the tran-script.Said stipulation is hereby incorporated in the record.51 N. L. R. B., No. 67.324 SHAWNEE MILLING COMPANYFINDINGS OF FACT1.THE BUSINESSOF THE COMPANY325Shawnee Milling Company, an Oklahoma corporation, maintains itsprincipal office and place of business in Shawnee, Oklahoma, where itis engaged in the manufacture, sale, and distribution of flour, cornmeal, dairy feed, poultry feed, and related products.The principalraw material used by the Company is wheat.During the year 1942,the Company purchased approximately 2,000,000 bushels of wheat,of which approximately 15 percent was purchased outside the Stateof Oklahoma. During the same period, the Company sold and distrib-uted approximately 50 percent of its products to points outside theState of Oklahoma.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, Local 886, is a labor organizationaffiliated with the American Federation of Labor. It admits tomembership truck drivers employed by the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about May 26 and on June 4, 1943, a representative of theUnion met with officials of the Company.He stated that he repre-sented a majority of the Company's truck drivers and requested thatthe Union be recognized as their collective bargaining representative.The Company replied that it would not recognize the Union in theabsence of an election.A statement,of a Field Examiner of the Board, introduced inevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union requests a unit of all truck drivers employed by theCompany, excluding garage mechanics.The Company contends thatgarage mechanics should be included in the unit.There are two8 The Field Examiner stated that the Union submitted to him 14 authorization cards, allbearing apparently genuine original signatures; and that 13 of the cards bore names ofpersons whose names appeared on the Company's pay roll for May 20, 1943,which listed1S persons in the unit hereinafter found to be appropriate. 326DECISIONSOF NATIONALLABOR RELA!IONS BOARDgarage mechanics who devote 80 to 85 percent of their time to me-chanical and repair work.Most of such work is performed on theCompany's trucks, but part of it consists of repairing or maintainingequipment from the mill.The other 15 or 20 percent of their timeis spent in driving trucks.However, such driving is not regular butoccurs only in the event of emergencies.The Union alleges thatmechanics are not eligible to membership in its organization. InMatter of Shawnee Milling Company,51 N. L. R. B., No. 32, involv-ing the Company, United Grain Processors, Local 21987, in amendingits petition for a production and maintenance unit, agreed to excludespecifically only truck drivers. In view of all these facts, we find thatthe garage mechanics are properly included in the production andmaintenance unit and we shall exclude them from the unit of truckdrivers.We find that the truck drivers employed by the Company, exclud-ing the garage mechanics, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the. National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Shawnee MillingCompany, Shawnee, Oklahoma, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including those employees who did not work SHAWNEE MILLING COMPANY327during such pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand - Helpers of America, Local 886 (AFL), for the purposes ofcollective bargaining.